Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 07/24/2020 has been fully considered and is attached hereto.
    Specification
The disclosure is objected to because of the following informalities: the specification does not mention reference characters “58FWF2”, “58FWF1” in Fig 1 and “58 SR” in Fig 6D, illustrated in the drawings. Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “58FWF2”, “58FWF1” in Fig 1 and “58 SR” in Fig 6D, has been used in the drawings, however specification does not mention them.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a heat-absorbing element” and “a heat generating element” in claim 1 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, 8, 13 and 18 are objected to because of the following unintelligible content informalities: 

● In Claim 1, Line 11, “such that the formed on the second resin insulating layer” should be changed to read - -such that the second resin insulating layer - -.
● In Claims 4, 8, 13 and 18, Line 2, “no via conductors” should be changed to read - - third via conductors - -.
● In Claims 4, 8, 13 and 18, Line 4, “no via conductors” should be changed to read - - fourth via conductors - -.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 5-7, 9-10, 12, 14-5, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 10, 13 and 16-17 of copending Application 16,937,645 in view of Yang et al Prior Art (US 2013/0081663) and further in view of Kiwanami et al (US 2014/0360760).
	With respect to Claim 1, Claim 1 of the '645 Application recites (Recitations of the ‘645 Application in parentheses); A printed wiring board, comprising: a core substrate comprising a core material and having an opening such that the 5opening penetrates through the core substrate; (cl. 1: verbatim);  a plurality of thermoelectric elements comprising a plurality of P-type thermoelectric elements and a plurality of N-type thermoelectric elements such that the plurality of thermoelectric elements is accommodated in the opening of the core substrate; (cl. 1: verbatim);  a first build-up layer comprising a first resin insulating layer and an outermost first 10resin insulating layer such that the first resin insulating layer is formed on a first surface of the core substrate and covering the opening of the core substrate; (cl. 1: verbatim);  and a second build-up layer comprising a second resin insulating layer and an outermost second resin insulating layer such that the second resin insulating layer is 15formed on a second surface of the core substrate on an opposite side with respect to the first surface of the core substrate and covering the opening of the core substrate (cl. 1: verbatim).
	 However ‘645 does not disclose wherein a first build-up layer configured to mount a heat-absorbing element thereon; and the second build-up layer configured to mount a heat-generating element and the second resin insulating layer has a thickness that is greater than a thickness of the first resin insulating layer.
	Instead Yang (In Fig 1) teaches wherein a first build-up layer (7) configured to mount a heat-absorbing element (9 attached to 7 connecting 3 to 5) thereon; and the second build-up (6) layer configured to mount a heat-generating element (9 attached to 6 connecting 3 to 5), (¶ 9, II. 1-11).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify ‘645 with Yang Prior Art with the first build-up layer being configured to mount a heat-absorbing element thereon and second build-up layer configured to mount a heat-generating element to benefit from 
	However ‘645 as modified by Yang Prior Art does not disclose wherein the second resin insulating layer has a thickness that is greater than a thickness of the first resin insulating layer.
	Instead Kiwanami (In Fig 1) teaches wherein the second resin insulating layer (61) has a thickness that is greater than a thickness of the first resin insulating layer (51), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify ‘645 with Yang Prior Art and further with Kiwanami with second resin insulating layer having a greater thickness than that of the first resin insulating layer to benefit from accommodating thicker electronic elements embedded in the core board with space around the electronic components and the via holes completely filled with resin eliminating possibilities of creating voids and warpage and reducing displacement of the electronic element in the board which may result in a poor reliability and degradation of the performance (Kiwanami, ¶ 87, II. 1-7, Lee et al (US 2011/0123808), ¶ 7, II. 1-13).
With respect to Claim 3, 7, 12 and 17, Claims 2 and 13 of the '645 Application recites (Recitations of the ‘645 Application in parentheses); wherein the first build-up layer includes an outermost first resin insulating layer formed on the first resin insulating layer and is formed such that the first resin insulating layer comprises a resin material and does not contain a core material and that the outermost first resin insulating layer comprises a 10resin material and a core material, and the second build-up layer includes an outermost second resin insulating layer formed on the second resin insulating layer and is formed such that the second resin insulating layer comprises a resin material and does not contain a core material and that the outermost second resin insulating layer comprises a resin material and a core material (cls 2 and 13: wherein the first build-up layer is formed such that the first resin insulating layer comprises a resin material and does not contain a core material and that the outermost first resin insulating layer comprises a resin material and a core material, and the second build-up layer is formed such that the second resin insulating layer comprises a resin material and does not contain a core 15material and that the outermost second resin insulating layer comprises a resin material and a core material).
With respect to Claim 5, 9, 14 and 19, Claims 5, 10 and 16 of the '645 Application recites (Recitations of the ‘645 Application in parentheses); wherein the plurality of thermoelectric elements is positioned in rows and columns in the opening of the core substrate such that the P-type thermoelectric elements and the N-type thermoelectric 25elements are alternately positioned at intersection points of the rows and the columns (cls. 5, 10 and 16: verbatim).
With respect to Claim 6, 10, 15 and 20, Claims 6 and 17 of the '645 Application recites (Recitations of the ‘645 Application in parentheses); wherein the plurality of thermoelectric elements is positioned in rows and columns in the opening of the core substrate such that the P-type thermoelectric elements and the N-type thermoelectric 25elements are alternately positioned at intersection points of the rows and the columns (cls 6 and 17: verbatim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoshikawa et al (US 2014/0118976) in view of Akabane (US 2015/0311420) and further in view of Kiwanami et al (US 2014/0360760).
	Regarding Claim 1, Yoshikawa (In Fig 1) discloses a printed wiring board (10), comprising: 
a core substrate (30) comprising a core material (30z) and having an opening (20) such that the 5opening penetrates through the core substrate (30), (Fig 1); 
a first build-up layer (lower buildup layer, ¶ 45, II. 1-18) configured to mount a heat-absorbing element (mother board) thereon (¶ 46, II. 9-12) and 10comprising a first resin insulating layer (50B) such that the first resin insulating layer (50B) is formed on a first surface (S) of the core substrate (30) and covering the opening (20) of the core substrate (30), (Fig 1); and 
a second build-up layer (upper buildup layer, ¶ 44, II. 4-25) configured to mount a heat-generating element (IC chip) thereon (¶ 46, 7-9) and comprising a second resin 
	However Yoshikawa does not disclose wherein a plurality of thermoelectric elements comprising a plurality of P-type thermoelectric elements and a plurality of N-type thermoelectric elements such that the plurality of thermoelectric elements is accommodated in the opening of the core substrate; 
	Instead Akabane (In Figs 1-4) teaches wherein a plurality of thermoelectric elements (3) comprising a plurality of P-type thermoelectric elements (3a) and a plurality of N-type thermoelectric elements (3b) such that the plurality of thermoelectric elements (3) is accommodated in the opening (hole within 4 accommodating 3), (¶ 27, II. 1-2), (Fig 4) of the core substrate (4), (¶ 27, II. 6-12). 
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane with plurality of thermoelectric P-type and N-type elements accommodated in the opening of the core substrate to benefit from accommodating an array of thermoelectric elements in the opening for providing precise temperature control of laser diode in a small size package with simple constitution while improving elimination heat transfer between main surfaces of the substrate which would lead to decline in the efficiency of power generation in the thermoelectric module (Akabane, ¶ 2, II. 6-12, ¶ 8, II. 5-13).	However Yoshikawa as modified does not disclose wherein the second resin 
	Instead Kiwanami (In Fig 1) teaches wherein the second resin insulating layer (61) having a thickness that is greater than a thickness of the first resin insulating layer (51), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane and further with Kiwanami with second resin insulating layer having a greater thickness than that of the first resin insulating layer to benefit from accommodating thicker electronic elements embedded in the core board with space around the electronic components and the via holes completely filled with resin eliminating possibilities of creating voids and warpage and reducing displacement of the electronic element in the board which may result in a poor reliability and degradation of the performance (Kiwanami, ¶ 87, II. 1-7, Lee et al (US 2011/0123808), ¶ 7, II. 1-13).
Regarding Claim 5, Yoshikawa in view of Akabane and further in view of Kiwanami discloses the limitation of Claim 1, however Yoshikawa as modified does not disclose wherein the plurality of thermoelectric elements is positioned in rows and columns in the opening of the core substrate such that the P-type thermoelectric elements and the N-type thermoelectric 25elements are alternately positioned at intersection points of the rows and the columns.
Instead Akabane (In Figs 1-4) teaches wherein the plurality of thermoelectric elements (3) is positioned in rows and columns in the opening (hole within 4 
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane with plurality of thermoelectric P-type and N-type elements accommodated in the opening of the core substrate in rows and columns such that the P-type and N-type thermoelectric elements are alternatively positioned at intersection points of the rows and the columns to benefit from accommodating an array of thermoelectric elements in the opening for providing precise temperature control of laser diode in a small size package with simple constitution while improving elimination heat transfer between main surfaces of the substrate which would lead to decline in the efficiency of power generation in the thermoelectric module (Akabane, ¶ 2, II. 6-12, ¶ 8, II. 5-13).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Yoshikawa in view of Akabane further in view of Kiwanami and further in view of Yoshiyuki et al (WO2017057259A1).
For the purpose of citation, Examiner used machine translation of WO2017057259A1, said translation has been provided herewith to the applicant. 
Regarding Claim 6, Yoshikawa in view of Akabane and further in view of Lee discloses the limitation of Claim 5,
However Yoshikawa as modified does not disclose wherein the rows and the columns are same numbers.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane further with Kiwanami and further with Yoshiyuki with rows and columns to be the same number to benefit from providing high structural strength and reduce loading effect of the load by positioning high strength P-type elements at each stress corner points and the middle of the square array while improving elimination of possibility of occurrences of cracks (Yoshiyuki; “At the time of packaging, a compressive load acts on each of the thermoelectric conversion elements 3 and 4, but in this embodiment, the strength is high because the P-type thermoelectric conversion elements 3 having high strength are arranged at both ends of the row. The thermoelectric conversion element 3 can support the load at both end positions of the array, reduce the load of the load on the thermoelectric conversion element 4 having low strength, and prevent the occurrence of cracks and the like”).
Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoshikawa in view of Akabane further in view of Kiwanami and further in view of Kawabata et al (US 2007/0119541).
Regarding Claim 7, Yoshikawa in view of Akabane and further in view of  Kiwanami discloses the limitation of Claim 1, however Yoshikawa as modified does not disclose wherein the first build-up layer 5includes an outermost first resin insulating layer formed on the first resin insulating layer and is formed such that the first resin insulating 
Instead Kawabata (In Fig 1) teaches wherein the first build-up layer (112/102/170/150/151/171/181/182/183) 5includes an outermost first resin insulating layer (102) formed on the first resin insulating layer (112) and is formed such that the first resin insulating layer (112) comprises a resin material and does not contain a core material (¶ 88, II. 1-10) and that the outermost first resin insulating layer (102) comprises a resin material and a core material (¶ 89, II. 1-8), and the second build-up layer (111/101/160/161/130/185/186) includes an outermost second resin insulating layer (101) formed on the second resin insulating layer (111) and is formed 10such that the second resin insulating layer (111) comprises a resin material and does not contain a core material (¶ 88, II. 1-10) and that the outermost second resin insulating layer (101) comprises a resin material and a core material (¶ 89, II. 1-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane further with Kiwanami and further with Kawabata with first and second resin insulating layers of the first and second build up layers comprising a resin material without a core material and the first and second outermost resin insulating layers of the first and second build up layers comprising a resin material with a core material to benefit from assuring high 
Regarding Claim 8, Yoshikawa in view of Akabane further in view of Kiwanami  and further in view of Kawabata discloses the limitation of Claim 7, however Yoshikawa (In Fig 1) further teaches wherein the first build-up layer (lower buildup layer, ¶ 45, II. 1-18) 15is formed such that third via conductors (60D) penetrating through the outermost first resin insulating layer (50D) are formed on the plurality of first via conductors (60B), and the second build-up layer (upper buildup layer, ¶ 44, II. 4-25) is formed such that fourth via conductors (60C) penetrating through the outermost second resin insulating layer (50C) are formed on the plurality of second via conductors (60A).
Allowable Subject Matter
Claims 2-4, 9-10, 11-15 and 16-20 are objected to as being dependent upon a rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim 1 and any intervening Claims and if Claims, specification and drawing informalities are resolved and if a correct terminal disclaimer is filed.
	The following is an examiner’s statement of reasons for allowance:
With respect to Claims 2-4, 9-10, 11-15 and 16-20, the allowability resides in the overall structure of the device as recited in dependent Claims 2, 11 and 16 and at least in part because Claims 2, 11 and 16 recite, “a plurality of second via conductors 25penetrating through the second resin insulating layer and connecting the second conductor layer to the plurality of P-type thermoelectric elements and the plurality of N-type thermoelectric elements such that each of the second via conductors has a length that is - 30 -530996US greater than a length of each of the first via conductors” in Claims 2, 11, and “a plurality of second via conductors 15penetrating through the second resin insulating layer and connecting the second conductor layer to the plurality of P-type thermoelectric elements and the plurality of N-type thermoelectric elements, and each of the first and second via conductors has a recess portion formed on an upper surface thereof such that the recess portion in each of the second via conductors has a depth that is greater than a depth of the recess portion in each 20of the first via conductors” in Claim 16. 
The aforementioned limitations in combination with all remaining limitations of Claims 2, 11 and 16  are believed to render said Claims 2, 11 and 16 and all Claims dependent therefrom (Claims 3-4, 9-10, 12-15 and 17-20) patentable over the art of record. 
The closest art of record is believed to be that of Yoshikawa et al (US 2014/0118976 – hereafter “Yoshikawa”).
While Yoshikawa Fig 1 teaches many of the limitations of Claim 1 as per rejection of Claim 1 above, neither Yoshikawa, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of Claims 2, 11 and 16.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Printed Wiring Board and Method for Manufacturing Printed Wiring Board US 2011/0284277, In-Situ Formation of a Thermoelectric Device in a Substrates Packaging US 2020/0119250, Multilayer Printed Wiring Board for Mounting Integrated Circuit Chip, has Conductor Layer of Specific Thickness Formed on Core Board, for a use as Power Source Layer WO2004/015765, Thermoelectric Conversion Substrate, Thermoelectric Conversion Module and Method for Producing Thermoelectric Conversion Substrate WO2017/208950. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/AMIR A JALALI/Examiner, Art Unit 2835                      
/ZACHARY PAPE/Primary Examiner, Art Unit 2835